Citation Nr: 1452810	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  05-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an eye disorder (claimed as blurred vision).  

2.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from June 1974 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, entitlement to service connection for blurred vision and a neck disorder. 

In April 2007, the appellant testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  Subsequently, the Board remanded the matters in October 2007, May 2011, and for blurred vision, March 2013, for further development.  

In March 2013, the Board denied service connection for a neck disorder.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a February 2014 Single Judge Memorandum decision of the Court, the Court vacated in part the Board's March 2013 decision as it relates to service connection for a neck disorder, and remanded that issue to the Board for further proceedings consistent with the Memorandum decision.   

The issue of service connection for a neck disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

The competent and credible evidence of record fails to show the appellant's eye disorder (claimed as blurred vision) had its onset in service or is related thereto, or is secondary to a service-connected disability.  


CONCLUSION OF LAW

The appellant's eye disorder (claimed as blurred vision) was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a February 2005 letter sent to the appellant.  The letter fully addressed all notice elements in these matters.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the appellant with an April 2009 notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issue herein decided on appeal.  

Next, VA has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the appellant's service treatment records, and private medical records and statements with the claims file.  No outstanding evidence has been identified.   

A VA medical opinion was rendered in connection with the claim in July 2013.  A VHA expert medical opinion was rendered in December 2013 and an addendum to the VHA medical expert opinion was also rendered in May 2014.   To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was adequate, as it was predicated on a full reading of the appellant's medical records available to VA.  All of the pertinent evidence of record was considered, to include the statements of the appellant, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  

Further, the appellant was provided an opportunity to set forth his contentions at a videoconference hearing in April 2007 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The appellant asserts that service connection is warranted for an eye disorder (blurred vision) based upon service incurrence.   He maintains that while on active duty, he had blurred vision from spending time on a submarine and the bright light he was exposed to at that time.  He related that that he spent 65 days on the submarine, and after service, his blurred vision worsened.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service- connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2012). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) are devoid of findings, treatment, or diagnosis for an eye disorder (blurred vision).  The appellant served as a missile technician on a Polaris level submarine, the USS PROTEUS (AS-19).  In an April 2005 rating decision, the RO conceded probable asbestos exposure during service.  (The appellant's only response to the RO's February 2005 asbestos evidence development correspondence was a brief statement in March 2005 indicating that he was around cigarettes and chemicals while in service.  He also expressed a wish that VA still examined veterans for asbestos).  Service treatment records show visual screenings in June 1974 and September 1977 and treatment in October 1975 for a one-inch laceration above the nose on his forehead when he struck his forehead on a missile tube hatch.  On an April 1978 report of medical history the appellant checked the "no" box when asked whether he ever had eye trouble.  On his April 1980 discharge examination, no eye abnormality was noted; however, the appellant checked the "yes" box on the contemporaneous report of medical history indicating that he had had eye trouble while in service.  

These service treatment records also include a medical surveillance questionnaire on which the appellant indicated that he thought that he was exposed to radiation, heavy metals, and solvents on both the U.S.S. PROTEUS and the U.S.S. JOHN MARSHALL.  A Record of Occupational Exposure to Ionizing Radiation showed that the appellant had accumulated a total lifetime exposure of 00.445 rem during service.  However, in no quarter had his radiation exposure exceeded a limit of 00.125 rem per quarter, except during the period from September 1978 to November 1978 when his total for the period measured 00.149 rem. (He apparently was not monitored after this period because he was removed from submarine service in May 1978 due to bronchial asthma.)  An undated in-service medical examination was also conducted sometime before this dismissal from the submarine service for purposes of occupational exposure to ionizing radiation.  The examiner noted defective visual acuity in each eye that was not considered disqualifying.  However, it was recommended that the appellant be examined for eye refraction.  He was marked then as qualified for submarine duty in spite of the eye disorder.  

Post-service, private medical records from Dr. A.A.G. and from the Robinson Eye Institute show surgery to remove a cataract in the left eye in March 2006 and surgery to remove the cataract in the right eye in April 2006.  A sebaceous cyst was drained and removed from the right lower lid in May 2006.  

The appellant testified before the undersigned VLJ  during a video conference Board hearing in April 2007.  See the hearing transcript at pp. 19-21 for the appellant's lay evidence of blurred vision in service, including difficulty adjusting to sunlight after more than two months in a submarine and difficulty reading.  

The appellant underwent a VA examination in June 2011.  He told the examiner that he wore prescription spectacles, but had intermittent blurred vision.  His eyes got watery and itched during the spring when allergies flared up.  He also reported cataract surgery on both eyes in 2006.  The VA optometrist diagnosed macular degeneration, right eye greater than left, and pseudophakia in each eye.  She opined that these current eye conditions were neither caused by nor aggravated by a disease or injury in service.  

In its March 2013 remand, the Board found the June 2011 VA examination inadequate because the VA optometrist who conducted the examination did not provide any rationale for her medical opinion.  The Board pointed out that the report of examination failed to address any of the appellant's lay assertions as to the events he claims happened in service and why these events did not lead to his current eye or vision disorders.  Further, the Board found that the VA examiner failed to consider whether the appellant's recent cataracts were related to service and did not provide an opinion on whether any residuals of the appellant's recent bilateral cataract surgeries were service-related.  The March 2013 remand specifically requested that the examiner "[a]fter reviewing the claims file, in particular the appellant's hearing testimony related to his blurred vision claim (see hearing transcript at pp. 19-21), the June 2011 VA examiner must provide a rationale for the finding that the appellant's current eye condition (whether macular degeneration, pseudophakia, or the residuals of cataract surgery) was not caused by or aggravated by a disease or injury in service." 

The appellant underwent a VA examination in July 2013 by the same examiner.  The Board's review of her examination report failed to disclose any mention of the appellant's lay evidence and hearing testimony as requested by the Board.  The appellant's representative noted in his September 2013 brief that the appellant's radiation exposure in service apparently was not considered by the VA examiner.  The VA examiner also declined to give an opinion on whether any residuals of the Veteran's recent cataract surgery were service connected because the cataracts had already been removed and she could not speculate on what type of cataracts they might have been.  She made this observation without any reference to the private treatment records found in the claims file.  

The Board also notes that new private medical evidence from the Robinson Eye Institute was received at VA, but after the scheduled July 2013 VA examination.  One of these submissions included a July 2013 right eye visual acuity test on which the appellant had written "Please include in final report."  The Board notes that the visual acuity measured in both the June 2011 and July 2013 examinations was not the same, but the VA examiner did not explain this difference.  The Board's March 2013 remand had requested that the clarifying medical opinion be obtained after new evidence had been obtained from the appellant and his representative so that the VA examiner would be able to comment on all the evidence of record.  Subsequently, the RO did not provide the July 2013 VA examiner with this new evidence so that she could submit an addendum to her July 2013 medical opinion.  

In December 2013, a VHA expert medical opinion was rendered.  This medical opinion indicated that the visual acuity immediately prior to cataract surgery was 20/80 in the right eye and 20/60 in the left.  Visual acuity 6 years after surgery measured 20/20 in the right eye and 20/15 in the left with normal intraocular pressures.  According to the examiner, these were considered very good results of cataract surgery.  Visual acuity can fluctuate from one examination to another due to room light conditions, different distances from the projected images, etc.  It can also be affected by medical conditions from changes in refraction over time, opacity of the posterior capsules of the lens after cataract surgery, progression of macular degeneration, and ischemia of the retina due to diabetic retinopathy.  Although the change from April 2012 to July 2013 could be significant, it was not related to any service conditions of the appellant.  

The examiner also indicated that all of us are exposed to radiation every day from natural sources such as minerals in the ground, and from man-made sources such as medical x-rays.  The appellant's exposure levels were in accordance with the average exposure of a regular USA citizen.  The examiner did not see a relationship between the appellant's radiation exposure levels and his cataracts, spring allergies, or macular degeneration.  He added that the most common reason for developing cataracts was aging.  Although the appellant was relatively young (49) when he had cataract surgeries, another common reason for the development of cataracts is diabetes.  A common cataract, posterior subcapsular, is a type of cataract that is common in diabetics.  According to the examiner, this is the type of cataracts the appellant developed.  Although he was not diagnosed with diabetes at that time, it is not uncommon, according to the VHA medical expert, to have undiagnosed diabetes for a while.  

The examiner also stated that he reviewed the literature and could not find a cause and effect relationship between asbestos exposure and cataracts, spring allergies or macular degeneration.  Additionally, the appellant complained about blurred vision and difficulty adjusting to sunlight after staying in the submarine for more than 2 months at a time.  However, the eye is a very complex organ.  The human eye can function from very dark to very bright levels of light; its sensing capabilities reach across 9 orders of magnitude.  This means that the brightest and darkest light signal that the eye can sense are a factor of roughly 1,000,000,000 apart.  The eye takes approximately 20-30 minutes to full adapt from bright sunlight to complete darkness and become ten thousand to one million times more sensitive than at full sunlight.  However, it takes approximately 5 minutes for the eye to adapt to bright sunlight from darkness.  Additionally, he stated the eye has protecting mechanisms from bright light exposure.  The pupillary light reflex adjusts the amount of light that reaches the retina.  The service on a submarine is not done in total darkness.  There are dim areas, but there are also bright lit areas, like the dinning and sleep area.  Therefore, the examiner stated that he did not see a relationship between submarine service and light sensitivity.  

In April 2014, the VHA medical examiner was asked to provide an addendum to clarify some of his statements.  In May 2014, he indicated that the best corrected visual acuity measured in June 2011 was 20/20 in both eyes.  The best corrected visual acuity in July 2013 was 20/40 in both eyes.  These were considered normal fluctuations and were not significant.  The appellant had posterior sub capsular cataracts in both eyes.  The cataract surgeries were uneventful with no residuals.  The cataracts were not worsened by any service-related issues.  Finally, neither macular degeneration nor cataracts were caused or aggravated by any service-related issues.  

At the outset, it is important to note that there is no evidence of record, nor has any medical professional indicated, that the appellant has any disease related to asbestos exposure or radiation exposure.  Although it has been noted that the appellant has been exposed to both radiation and asbestos, no examiner has indicated that the appellant has an eye disorder caused by either of these exposures.  

Additionally, although there were limited complaints of blurred vision during service, there was no diagnosis of any disability in service that was related to his claimed blurred vision.  Since service, the evidence of record shows that the appellant was diagnosed with cataracts in 2005.  This diagnosis, made 25 years since service discharge, has not been attributed by either the VA examiner or VHA medical expert to service or any service-related disability.  This weighs against the assertion of service onset.  Macular degeneration, pseudophakia, and residuals of cataract surgery, have not been causally related to the appellant's active service.  

The Court has held that a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The December 2013 VHA opinion and his May 2014 addendum provide such information.  The opinion reviewed the record in its entirety, to include the appellant's lay history.  After that, the expert provided a thoughtful opinion that explained in his determination that the appellant's eye disorder (blurred vision) was not caused by service, a service-connected disability, nor was it worsened by a service-connected disability.  The examiner indicated that the appellant's eye disorder (blurred vision) may have been the result of uncontrolled diabetes, which had not been diagnosed at that time.  He found no relation between the eye disorder and service, his only service-connected disability of bilateral hearing loss, or any worsening of an inservice eye disorder by a service-connected disability.  He also indicated that the medical literature did not find a cause and effect relationship between asbestos exposure and macular degeneration, spring allergies, or cataracts.  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

The July 2013 VA opinion indicated that the appellant's eye disorder was not caused by or aggravated by a disease or injury  related to active service.  The examiner found no eye diseases in service, and also indicated that macular degeneration is a self-contained disease, not caused by or influenced by systemic diseases.  She was unable to speculate what type of cataracts the appellant had since they had been removed prior to the examiner's July 2013 examination.  Additionally, the RO did not provide the VA examiner additional medical evidence and therefore, the examiner was unable to provide an addendum with rationale for her findings.  Therefore, the July 2013 VA examination lacked probative value.  

Under these circumstances, the Board concludes that the VA December 2013 opinion with May 2014 addendum constitutes the most probative (persuasive) evidence on the question of whether the appellant's claimed eye disorder (blurry vision) was due to or aggravated by active service caused or permanently aggravated by any service-connected disability.  Hayes v. Brown, 5 Vet. App 60, 69-70 (993).   

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Although the appellant is competent to report that he noticed/observed/experienced blurred vision in service, the Board must still weigh his lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465 . 

In this case, however, the appellant is not competent to provide testimony regarding whether or not he has an eye disorder and the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because an eye disorder is not necessarily diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Although the appellant has made eye (blurred vision) complaints, he is not competent to determine if these findings are a disability of the eyes and he is not able to determine the etiology of these complaints.  

Moreover, the appellant's lay history of possibly injuring his eyes while spending more than 2 months on a submarine during active service, was fully considered in the December 2013 and May 2014 addendum opinions.  The appellant's lay statement is also outweighed by those professional opinions.  The opinions included a review of all the evidence of record, a search of the medical literature to substantiate the expert's findings, and a rationale for the negative findings.  See Nieves- Rodriguez v. Peake.  Clearly, the medical opinion of a physician outweighs that of the appellant.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached). 

Because the appellant's eye disorder (blurred vision) was not found to have its onset in service nor was it caused by service or permanently aggravated by his service-connected bilateral hearing loss disability, the claim fails on this basis.  The preponderance of the evidence is against the claim for an eye disorder, claimed as blurred vision, and service connection is not warranted.  


ORDER

Service connection for an eye disorder (claimed as blurred vision) is denied.  


REMAND

The appellant has appealed the Board's March 2013 decision, which denied service connection for a neck disorder.  He asserts that service connection is warranted for a neck disorder due to service incurrence.  

In the June 2011 VA examination, the examiner indicated, in pertinent part, that the appellant's April 1980 separation examination did not mention a neck problem, but that other complaints had been reported.  However, a review of the separation examination showed a notation, potentially favorable to the appellant, stating "I have back, neck, and stomach pains."  This was crossed out by a line with "I'm in good health" written directly below it.  The June 2011 VA examiner's statement that no neck problems were indicated on separation ignored potentially favorable evidence.  Therefore, the appellant should be afforded another VA examination and the examiner should address all evidence of record, especially potentially favorable evidence marked out on the April 1980 separation examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the appellant should be afforded an appropriate VA examination to determine the etiology of his claimed neck disorder.  All indicated studies, to include x-ray examination, should be performed.  An opinion should be provided to determine whether it is at least as likely as not (50 percent probability or greater) that the appellant's claimed neck disorder is due to or aggravated by his active duty service.  The examiner should specifically address the notation of neck pain crossed out on the appellant's April 1980 separation examination report and address its relevance pertaining to the appellant's inservice symptomatology.  A rationale should be given for any opinion rendered.  The opinion(s) should include a detailed supportive rationale and an explanation-also accompanied by a detailed rationale-as to why the examiner concurs with or refutes the aforementioned nexus opinion of the June 2011 VA examiner.  These questions must be answered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim should be readjudicated.  If any determination remains unfavorable to the appellant, he and his representative should then be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


